This office action is in response to Applicant’s amendments/remarks received January 27, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 11-13 are canceled.  Claims 10, 14-15 are withdrawn.  As previously noted, claims 7-10 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-6 are under consideration.

Priority:  This application is a 371 of PCT/EP2018/080375, filed November 6, 2018, which claims benefit of provisional application 62/582213, filed November 6, 2017, and foreign application EP 17200220.6, filed November 6, 2017.  A copy of the foreign priority document has been received in the instant application on May 6, 2020 and is in the English language.

Objections and Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible matter.  The instant claims are product claims reciting bodily fluid samples (i.e. blood) that are not markedly different from naturally occurring bodily fluids.
Funk Brothers Seed Co., v. Kalo Inoculant Co., 333 U.S. 127, (1948) and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S. Ct. 2107, 2116, 106 USPQ 2d. 1972 (2013). 

Reply:  Applicants’ amendments/remarks have been considered but the are not persuasive.  The reasons for maintaining the 101 rejection are noted above.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (2011 PLoS 6(8):  e23751, 8 pages; IDS 05.06.20, previously cited) in view of Kunkel et al. (WO 2013066972; IDS 05.06.20, previously cited).  Ji et al. disclose significantly decreased activity of protein kinase A and expression of protein kinase A in the frontal cortex of patients with regressive autism compared to control subjects (p. 1).  Ji et al. disclose samples comprising brain homogenates and a detector to protein kinase A (i.e. an anti-protein kinase A-antibody) (p. 2, 4).
Kunkel et al. disclose obtaining clinical samples from patients having autism, where the clinical samples include peripheral blood, brain tissue, spinal fluid (p. 2 lines 15-17, p. 15 lines 4-17).  Kunkel et al. disclose measuring and comparing the expression levels of autism spectrum disorder-associated genes with an appropriate reference level (p. 15-16).  An appropriate reference level may be a threshold level such that an expression level above or below the threshold level is indicative of autism spectrum disorder in an individual (p. 16 lines 13-15).

Regarding instant claims 3, 6, Ji et al. disclose obtaining brain homogenates from control patients (that do not have decreased expression of protein kinase A) and Kunkel also disclose fluid samples from control patients to establish a reference level.  Therefore, it would be obvious that the fluid sample would therefore comprise a higher level of protein kinase A compared to a blood sample from an ASD patient, where the protein kinase A is measured by a detector to protein kinase A.
Regarding instant claim 4, it is noted that the claim is dependent on claim 3, and is still drawn to a sample comprising bodily fluid having an increased level of protein kinase A and a protein kinase A detector, regardless of the intended state of the patient.
Regarding instant claim 5, Ji et al. disclose brain samples from patients with autism having taken medication including Respirdal (p. 3).  Kunkel et al. disclose obtaining clinical samples from patients having received treatment for autism (at least p. 8 lines 7-17).  Therefore, it would have been obvious to arrive at a fluid sample further comprising an active ingredient selected from risperidone.

Reply:  In view of Applicants’ amendments/remarks, the 102(a)(1) rejection has been withdrawn.  However, the claims remain unpatentable under 103 for the reasons noted above.  Specifically, Ji et al. reasonably disclose a bodily fluid sample comprising protein kinase A and a detector to protein kinase A (i.e. an anti-protein kinase A-antibody) (p. 2).

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656